Citation Nr: 0501294	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  97-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from April 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 0 percent disability evaluation, effective 
from March 26, 1996.  Upon receipt of the appellant's notice 
of disagreement and in due course of appellate review, by 
rating decision in December 1997, the RO granted a 30 percent 
disability evaluation for service-connected PTSD from March 
26, 1996.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The appellant's PTSD is manifested by severe impairment in 
the ability to establish and maintain effective or favorable 
relationships, and severe impairment in the ability to obtain 
and retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.125, 4.126, 4.129, 4.130, and 4.132, Diagnostic Code 9411 
(1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In light of the favorable decision contained herein, that is, 
the grant of a 100 percent disability rating for the 
appellant's service-connected PTSD, it is clear that 
sufficient evidence was developed in this case in this 
respect.  In the circumstances of this case, additional 
efforts to assist the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Entitlement to an Initial Rating Greater than 30 Percent 
for Service-Connected PTSD

Having carefully examined the evidence of record in light of 
all provisions of applicable law, the Board will grant a 100 
percent disability rating for the appellant's service-
connected PTSD.  The appeal will be granted on the basis of 
the benefit-of-the-doubt rule as mandated in 38 U.S.C.A § 
5107(b) (2002); see Ashley v. Brown, 6 Vet. App. 52, 59 
(1993) (Observing the applicability of the rule where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," and mandating that the veteran 
shall prevail upon the issue).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Since the appellant 
challenged the initial rating assigned for his PTSD disorder, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

In reaching this determination the Board must examine all 
evidence of record, cognizant that terms such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2004).  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6 (1999).

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., 
were amended effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (October 8, 1996).  In addition to modifying the 
rating criteria, the amendment also provided that the 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes that the new regulations 
pertaining to the evaluation of mental disorders do not 
identify the specific types of claims to which they are to 
apply (i.e., the regulations do not indicate whether they are 
to be applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that they would not produce the 
proscribed effect, at least to the extent that the new 
regulations are liberalizing.  This is so because 38 U.S.C.A. 
§ 5110(g) provides that the effective date of benefits 
awarded pursuant to a liberalizing statute or regulation may 
be no earlier than the effective date of the statute or 
regulation.  Hence, the new regulations may affect only 
prospective relief.  

Consequently, the revised provisions may be applied to the 
evaluation of the appellant's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date, however, due to the 
aforementioned restrictions at § 5110(g); nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former ("old") criteria.  See also VAOPGCPREC 3-2000, 65 
Fed. Reg. 34,531 (May 30, 2000) (indicating that the Board's 
analysis must be based on consideration of all of the 
material and evidence of record, rather than merely the 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule).

Thus, in determining whether the appellant is entitled to an 
increased rating for his service-connected PTSD the Board 
must consider (1) whether an increased rating is warranted 
under the "old" criteria at any time prior to, on, or after 
November 7, 1996; and (2) whether an increased rating is 
warranted under the "new" criteria for evaluating mental 
disorders at any time on or after November 7, 1996.  

As alluded to above, the appellant is entitled to a 100 
percent disability evaluation under the "old" criteria, 
effective from March 26, 1996.  Thus, as the appellant is 
entitled to a full grant of benefits under the "old" 
criteria, the Board need not discuss the application of the 
"new" criteria in the circumstances of this case.

The previously applicable criteria provided:

A 100 percent evaluation will be assigned for PTSD 
when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior will be 
present. The individual will be unable to obtain or 
retain employment. 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders. (1996).

When viewed in a light most favorable to the appellant, the 
facts of record suggest that the appellant has had near-
continuous severe impairment in the ability to establish and 
maintain effective or favorable relationships, with 
commensurate impairment in the ability to retain employment.  
Although there are periods where the appellant was employed, 
and he maintained a marital relationship, such improvement 
has not been of sustained periods, and a board of two VA 
examining physicians has generally opined that the 
appellant's psychiatric impairment is largely severe.

For example, one of the board of two VA examining 
psychiatrists concluded in February 2003 that the appellant's 
PTSD was manifested by clear exposure to traumatic events and 
witnessing actual deaths and injury, resulting in intense 
helplessness and horror.  Moreover, the traumatic events are 
persistently reexperienced, to include recurrent and 
intrusive, distressing recollections of the events, and 
flashbacks and intense psychological distress upon exposure 
to external cues resembling such traumatic events.  Also 
noted was persistent avoidance of stimuli associated with 
such traumatic events, resulting in isolation, diminished 
interest in activities, and feelings of estrangement.  
Finally, persistent symptoms such as increased arousal, 
difficulty falling and staying asleep, difficulty 
concentrating, and exaggerated startle response were also 
noted.  The above-mentioned VA examiner's objective findings 
mandated a final conclusion of significant social and 
occupational impairment.

The Board also notes that additional competent and credible 
evidence of record, to include the findings of the second of 
a board of two VA examining physicians, VA outpatient 
treatment records, VA hospitalization records, and multiple 
lay statements similarly supports the severity of the 
appellant's PTSD symptomatology.  For example, the 
aforementioned evidence indicates two separate instances of 
hospitalization for PTSD related symptomatology, multiple 
failed marriages, significant legal problems, multiple 
suicide attempts, and an employment history, to include over 
thirty jobs and the longest of which lasted approximately one 
and one-half years.

In summary, there can be no doubt that further medical 
inquiry could be undertaken with a view towards development 
of the claim as to the level of disability for the 
appellant's PTSD.  However, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained, and a 100 percent disability rating will be 
assigned for the appellant's service-connected PTSD from 
March 26, 1996.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


